United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 98-2627
                                      ___________

United States of America,                  *
                                           *
               Plaintiff-Appellee,         *
                                           *
       v.                                  *
                                           *
Raymond Eugene Kelsey,                     *
                                           *
               Defendant-Appellant,        *
                                           *
-----------------------                    *
                                           *   Appeal from the United States
United States of America,                  *   District Court for the
                                           *   Northern District of Iowa.
               Plaintiff-Appellee,         *     [UNPUBLISHED]
                                           *
       v.                                  *
                                           *
Raymond Eugene Kelsey,                     *
                                           *
               Defendant-Appellant,        *
                                           *
------------------------                   *
                                           *
United States of America,                  *
                                           *
               Plaintiff-Appellee,         *
                                           *
       v.                                  *
                                           *
Raymond Eugene Kelsey, also known          *
as Mark Phillips, also known as            *
Giuseppe Mattia, also known as Rich        *
McFee, also known as Bob Baker,           *
also known as William Michael Dixon,      *
                                          *
                Defendant-Appellant,      *
                                          *
------------------------                  *
                                          *
United States of America,                 *
                                          *
                Plaintiff-Appellee,       *
                                          *
        v.                                *
                                          *
Raymond Eugene Kelsey,                    *
                                          *
                Defendant-Appellant,      *
                                     ___________

                           Submitted: November 23, 1998

                                Filed: December 2, 1998
                                    ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

        Raymond Eugene Kelsey appeals the sentence imposed by the district court1 after
he pleaded guilty to two counts of interstate transportation of a stolen aircraft, in
violation of 18 U.S.C. §§ 2312 and 2; one count of conspiring to transport a stolen
aircraft in interstate and foreign commerce, in violation of 18 U.S.C. §§ 371, 553(a)(1),
2312, and 2313(a); two counts of money laundering, in violation of 18 U.S.C. § 1956;
one count of conspiracy to commit money laundering, in violation of 18 U.S.C. § 1956;


      1
      The Honorable Michael J. Melloy, Chief Judge, United States District Court for
the Northern District of Iowa.

                                          -2-
one count of being a felon in possession of a firearm, in violation of 18 U.S.C.
§§ 922(g)(1) and 924(a)(2); and one count of aiding and abetting murder for hire, in
violation of 18 U.S.C. §§ 1958 and 2.

      Kelsey&s presentence report indicated a Guidelines sentencing range of 360
months to life. At sentencing, the government moved for a downward departure under
U.S. Sentencing Guidelines Manual § 5K1.1, p.s. (1997). Noting the severity of the
offense conduct, the district court stated that the starting point was 50 years. The court
then departed downward by fifty percent and sentenced Kelsey to 25 years’
imprisonment and five years’ supervised release, observing that anything less would be
inappropriate given Kelsey&s extensive criminal conduct.

       On appeal, Kelsey contends that the district court erred by relying on his criminal
conduct to limit the extent of the substantial-assistance departure, because the court had
already considered this conduct to establish the point from which to depart, i.e., 50
years. Although Kelsey argues that he is challenging the process the district court used
to depart, we conclude that he is attempting to challenge the extent of the court&s
downward departure, which is unreviewable. See United States v. McCarthy, 97 F.3d
1562, 1577 (8th Cir. 1996), cert. denied, 117 S. Ct. 1011, and cert. denied, 117 S. Ct.
1284 (1997); United States v. Dutcher, 8 F.3d 11, 12 (8th Cir. 1993).

      The judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-